Writ of error brings for review judgment of conviction of murder in the second degree.
Plaintiff in error states two questions for our disposal, as follows:
"1. Did the court err in finding the evidence sufficient to sustain a verdict of murder in the second degree?
"2. Did the court err in accepting the verdict of the jury in the form and manner rendered?"
The bill of exceptions recites as follows: *Page 621 
"In the Circuit Court of the Fourth Judicial Circuit, in and for Duval County, Florida. "State of Florida, Plaintiff, v. HERBERT BARBER, alias RED BARBER, Defendant.
"Be it remembered that on the 17th day of February, A.D. 1936, a cause therein pending wherein the State of Florida was plaintiff and Herbert Barber alias Red Barber was defendant, came on to be tried before his honor Miles W. Lewis, Judge of said Circuit Court upon an indictment charging the defendant with Murder in the First Degree.
"State of Florida being represented by John W. Harrell Esquire, and the defendant being represented by Samuel B. Wilson Esquire.
"And thereupon the jury having been duly empanellel and sworn to try the issue, the following further proceedings were had:" * * *
The verdict was as follows:
"We, the Jury, find the defendant guilty of Murder in the Second Degree. So say we all. C.W. Duckworth, Foreman. Jacksonville, Fla., Feb. 18, 1936."
The verdict when considered in connection with the remainder of the record is entirely certain and sufficient.
We have considered the evidence and find it amply sufficient to support the verdict and judgment. The entire record discloses no reversible error.
The judgment is affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, . J., concur in the opinion and judgment. *Page 622